 

 

 

Case 4:13-cv-03438 Document 119 Filed on 02/27/20 in TXSD Page 1of 5

UNITED STATES DISTRICT COURT ~ United States Courts
. . Southern District of Texas
SOUTHERN DISTRICT OF TEXAS | FILED
HOUSTON DIVISION FER 2°7 2020
| wae f Cow
Robert Alan Fratta, Petitioner x | David J. Bradley, Clerk 0 Court
Dov, x CIVIL ACTION No. 4:13~cv-03438

Lorie Davis, Respondent
|
MOTION FOR RELIEF FROM 2/13/20 ORDER PER FRCP 60(b), FRAP
- 4, and GARZA v. IDAHO: DISMISS ALL ATTORNEYS, and GIVE

DETAILED RULING ON DOCKETS 114 THRU 116 (MOTION FOR RELIEF)

On 2/13/20 this Court denied Fratta's Right to appeal his severely defect-
ive judgment - by striking his FRCP motion for relief from the record (kt.
118) only because it had to be filed pro se because Fratta's attorneys all
refused to file it for Fratta (See Dkts. 114-116). FRAP 4 guarantees Fratta

the Right to file and receive a detailed ruling on the reasons cited in FRCP

59 and 60 motions - even if filed pro se from prison. See FRAP 4(c). Fratta

gave "express instructions" to attorney James Rytting to file for relief under
FRCP 59{e) & 60 immediately after the judgment was issued; then to all:.the
Federal Public Defenders to file under FRCP 60 since their appointment in
December of 2018, and has made all this severe conflict clear to this Court
throughout. (See docket entries). The Supreme Court ruled in Garza Vv. Tdaho,.
139 S.Ct. 738 (2/27/19) that: "a defendant!s appellate rights should NOT
hinge on appointed counsel's bare ‘assertion that he or she is of the opinion
that there is no merit to the appeal." This Court's. Order directly violates _
not only FRAP 4, but also the Garza ruling by directing appointed counsel

to exercise their "opinion" as to whether or not Fratta's Right of appeal
 

Case 4:13-cv-03438 Document 119 Filed on 02/27/20 in TXSD Page 2 of 5

motion has "any legal or factual merit." Since this Court has accepted and
ruled on some of Fratta’s pro se pleadings yet very oddly keeps striking his
motions for relief from the judgment - from the record rather than simply
accepting them in the interest of justice or ordering his attorneys to refile
them for him. or entertain an independent action to revisit the judgment as
Fratta requested therein, it clearly demonstrates this Court harbors an un-
constitutional partiality for attorneys to have total control over a client's
case and life - and a bias against the intended meaning of the 6th Amendment's
"assistance" of counsel and a defendant's simply wanting and asking for justice
in his case. Therefore - solely in order to get a detailed ruling on his
motion for relief from his judgment, this Court's actions leave Fratta no
choice but to alleviate: himself. of all appointed counsel and face death alone.
Being forced into this, Pratta has formally discharged them all under State
Bar Rule 1.15 (see attached letter), and motions the Court to officially
dismiss all the attorneys of record and allow Fratta to proceed pro se only,
rescind the 2/13/20 Order, and issue a detailed ruling on his motion for

relief from his judgment in dockets 114 thru 116.

Submitted by:

Loot
Robert Alan Fratta, Petitioner
Polunsky Unit, #999189

3872 FM 350 South
Livingston, TX 77351

Signed: 2/23/20

Mailed/Filed: 2/24/20
 

Case 4:13-cv-03438 Document 119 Filed on 02/27/20 in TXSD Page 3 of 5

To: All attorneys currently appointed to my case (i.e.- James Rytting, Maureen

Scott-Franco, Joshua Freiman, and any and all from the FPD in Austin)
From: Robert Alan Fratta, Federal Cause No. 4:13-cv~03438
Date: 2/23/20

Re: Discharging you all under State Bar Rule 1.15, and you all immediately filing

motions to withdraw and tell the Court I wish to proceed pro se only.

During a short visit by Joshua Freiman and Jessica Dwinell on 2/13/20, you
informed me you/the FPD Office were also refusing to endorse my motion for relief .
(Dkts 114-116) in any manner to get Judge Hanen to issue a detailed ruling on its
merits. Between that and the fact you still had no draft copy for any State filing
you promised would be completed 3 months ago, I told you I had something I was
considering doing.. After receiving a copy of Hanen's Order striking my motion

from the record, this discharging of you is what I had in mind.

You all have repeatedly refused my lawful insistences.. Instead of fighting
zealously for me, you've fought zealously against me. Like milktoast suck-ups
to the system, you fight me instead of the corruption in my case. You all are
like non-Christian left wing liberal Democrats opposing me as a conservative Christ-
-lan Republican. I feel like President Trump trying to do what needs to be done,
but you all are Nancy Pelosi, Chuck Schumer, Adam Schiff, etc, wanting to oppose
and impeach me on everything. You've even gone so far as to tell me not to write
my own son because it: "makes your jobs more difficult." _ You make everything
about yourselves instead of me/your client. Your actions and lack thereof - violate
the fundamental attorney-client relationship mandated in McCoy v. Louisiana and
State Bar Rules. Additionally, the 2/27/19 Supreme Court ruling in Garza v. Idaho,
139 §. Ct. 738, which among other things, states: "Where a defendant has expressly
requested an appeal, counsel performs deficiently by disregarding the defendant's
instructions." I "expressly requested" to all of you that I wanted an appeal
filed, first under FRCP 59(e) then 60(b) & (d). Your opinions that there may be
no merit to a Rule 60 appeal is a’non factor. According to Garza — you MUST file
it because such appeals are a Right of mine under FRAP 4. You have denied me that
Right of appeal(s). ,

The bottom line, as you all already know, — we have severe conflicts which
are irreconcilable. Since I'm adamant about my motion for relief in dockets 114-

116 being meritorious and needing a ruling - but Judge Hanen won't accept it filed
 

 

Case 4:13-cv-03438 Document 119 Filed on 02/27/20 in TXSD . Page 4 of 5

pro se, you all leave me no choice but to formally discharge you all under State
Bar Rule 1.15. ‘You are all hereby discharged. .

Being discharged, it's now incumbent upon you all to file motions to withdraw
and tell the Court I wish to be pro se only so my dockets 114-116 can be accepted
and given a detailed ruling on the issues. (See my new motion for relief this
letter will also be attached to). .

In the event of my death, give everything you have of mine and my case - to
my son Brad.

Very sincerely and sincerely disappointed by you all,

Afro
Robert’ A. Fratta
Polunsky Unit, #999189

3872 FM 350 South
Livingston, TX 77351
aid Page 5 of 5

bert A Latta.
Pihyastey lait, # 999189

33> fn 25D Seat
LMingston, 7X 29-35 /

; LEGAL

Casé 4:13- 0 |
g 713-cv-03438 Document119 Filed

 

Clerk bavid J. bradley
S YO! Bob Casey “is. Cp ur thouseé
S1S husk St.

 

 

United States Courts *
Southern Distrigt of Texas
FIL EB

FEB 27 2020

David J. Bradley, Clerk 6f Court.

 
